Citation Nr: 1112165	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  05-21 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from August 1966 to July 1968.  He also had service in the Alabama Air National Guard from September 1984 to November 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that denied the Veteran's claims.

In his June 2005 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a video conference hearing over which a Veterans Law Judge of the Board would have presided.  However, in February 2007, the Veteran withdrew his request for a hearing.

This matter was previously before the Board in October 2009, at which time it was remanded for additional development.  It is now returned to the Board.


FINDINGS OF FACT

1.  The Veteran's cervical spine disorder has not been shown to have been incurred in or aggravated by service.

2.  The Veteran's right shoulder disorder has not been shown to have been incurred in or aggravated by service.

3.  The Veteran's right knee disorder has not been shown to have been incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a cervical spine 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for the establishment of service connection for a right shoulder  disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  The criteria for the establishment of service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in January 2004, March 2006, and December 2009 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  With respect to the Dingess requirements, the Veteran was provided with the requisite notice in the letters dated in March 2006 and December 2009.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  In its October 2009 Remand, the Board directed the RO through the Appeals Management Center (AMC) to contact the Alabama Adjutant General and any other appropriate agency, and request specific details of the Veteran's assignments to active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) for the period from  November 2000 until discharge.  In December 2009 and February 2010, the AMC contacted the Joint Forces Headquarters in Alabama in an effort to obtain additional service personnel records.  In March 2010, the Retired Activities Branch of the Alabama Army National Guard replied that there were no records in the Alabama Army National Guard data base.  As such, the Board is satisfied that there was substantial compliance with its October 2009 Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board notes that in December 2008, the Veteran indicated that he was in receipt of Social Security Administration disability benefits and requested that records from the Social Security Administration be obtained in support of his claim.  However, as will be explained below, as the Veteran's claim is being denied on the basis that none of the asserted disorders occurred during a period of active service, but rather during his civilian employment, the Board finds that even if the identified Social Security Administration records were to provide evidence of a current disability, such has already been established, and there is no reason to believe that such evidence would dispute that the Veteran's injuries occurred during civilian employment.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the duty to assist is not boundless in scope and found the language of the statute to be explicit: not all medical records or all Social Security Administration disability records must be sought - only those that are relevant to a Veteran's claim.  The Federal Circuit reasoned that to conclude that all medical records or all Social Security Administration disability records are relevant would render the word "relevant" superfluous in the statute.  It indicated that "relevant records" for the purpose of 38 U.S.C. § 5103A are those records that relate to the injury for which the claimant is seeking benefits, and have a reasonable possibility of helping to substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010).  As the merits of this case turn on the fact that the asserted disorders occurred during civilian employment, obtaining additional Social Security Administration records would not provide a reasonable possibility of helping substantiate the claim.

There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for arthritis may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has a cervical spine disorder, a right shoulder disorder, and a right knee disorder that are manifested as a result of his period of ACDUTRA or INACDUTRA with the Alabama National Guard.  Specifically, as to the right knee disorder, he asserts that he injured his right knee while climbing aboard the deck of a tractor trailer.  As to the cervical spine and right shoulder disorders, he relates that they are manifested as a result of a November 2000 motor vehicle accident.

Review of the Veteran's service treatment records for his period of service from August 1966 to July 1968 did not reveal any records of treatment for either a cervical spine disorder, a right shoulder disorder, or a right knee disorder during service.

A chronological record of medical care dated in August 2000 shows that the Veteran reported that he injured his right medial knee area in the Gadsden Martin Army National Guard station where he worked as a technician.  The Veteran was said to be continuing physical therapy with the right knee improving.  It was suspected that he would be on light duty for two more months.

A U.S. Department of Labor, Employment Standards Administration, Office of Workers' Compensation Programs, Duty Status Report, dated in November 2000 shows that the Veteran was said to have sustained an injury to the knee while climbing aboard the trailer deck of a tractor-trailer.   His occupation was listed as an Air National Guard Technician (Mechanic).  The date of injury was April 20, 2000.  He was said to be an employee that worked 10 hours per day, four days per week.

An Alabama Uniform Traffic Accident Report dated in November 2000 shows that the Veteran was said to have been involved in a motor vehicle accident at 06:55 M.T., on November 8, 2000.  His place of employment was listed as the U.S. Air National Guard in Gadsden, Alabama. 

A private medical record from W. R. S., M.D., dated in April 2001, shows that the Veteran was said to have injured his right knee during the course of his employment.  It was indicated that he had been released to full duty with no restrictions, and that he had 100 percent functional capacity for singular activities.

A private medical record from Dr. S., dated in August 2001, shows that the Veteran was said to have a diagnosis of cervical disc degeneration and herniation at C5-6, following an anterior cervical discectomy and fusion.

An Annual Medical Certificate (AF Form 985), dated in January 2002, shows that the Veteran reported having injured his neck in an auto accident since his last AF Form 985 was completed.

A report of medical examination dated in January 2002 shows that the Veteran had a history of neck surgery in June 2001, and that he had limited neck movement with pain.

A private medical record from Dr. S., dated in April 2002, shows that the Veteran was said to be able to function with maximum effort at a medium duty level.  An associated Synopsis Of Functional Capacity Evaluation, dated in March 2002, shows that the Veteran was employed at the Air National Guard as a heavy equipment mechanic.  He had reported that he sustained a work related injury when he was in an automobile accident.

A chronological record of medical care dated in May 2002 shows that the Veteran was being treated for pain and stiffness in the back, neck, and right shoulder.  A medical record from Keesler Medical Center dated on the following day shows that he reported neck pain related to a June 2001 cervical spine surgery.  He added that since driving in a big truck, the pain had gotten worse.

A private medical record from Dr. S., dated in June 2002, shows that the Veteran was said to be permanently restricted from any kind of active duty at work that required him to look overhead as a result of his cervical spine disorder.   It was indicated that the Veteran could not remain functional and capable of his duties.

A service treatment record dated in September 2002 shows that the Veteran was diagnosed with chronic post traumatic neck pain with limited range of motion.  The history of the motor vehicle accident was noted, which was said to have left him with significant residual neck pain and which limited his ability to perform his military duties.  It was recommended that he be medically discharged.

An Alabama State Military Department Memorandum dated in October 2002 shows that as the Veteran had been found to be medically disqualified for Army National Guard duty, and as he was to be separated as a member of the National Guard, the National Guard Technician Act of 1968 required that his civil employment as a technician be terminated.  It was also indicated that he was free to submit a claim for disability retirement with the Office of Personnel Management.

A VA general medical examination report dated in June 2004 shows that the Veteran reported a history of a knee injury in 1999 when he fell or jumped off of his truck and twisted his knee, tearing his medial collateral ligament.  He added that he had been immobilized for six to eight months, but that he had done well since then.  He also provided a history of the November 2000 motor vehicle accident in which he sustained a whiplash injury, requiring subsequent June 2001 cervical diskectomy.  The diagnosis, in pertinent part, was degenerative joint disease of the right knee secondary to trauma, status post medial collateral ligament tear; and status post cervical spine trauma with fusion, now with moderate to severe decreased range of motion and right arm radiculopathy of a moderate degree, with weakness and numbness in the right hand, with moderate loss of function due to pain.
A VA joints examination report dated in September 2004 shows that the Veteran was said to have significant joint disease of his cervical spine.  His right knee was said to have been extensively evaluated in the military and also at Health South.

Having carefully considered the claim in light of the record and the applicable law, the Board finds that the weight of the evidence is against the claims for service connection for a cervical spine disorder, a right shoulder disorder, and a right knee disorder.  The preponderance of the evidence of record shows that the Veteran's asserted injuries were sustained during his civilian employment with the Alabama State Military Department.

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2010).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(a) (2010).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4) (2010).  Presumptive periods do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform active duty for training or inactive duty for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such active duty for training or inactive duty for training shall be deemed to have been on active duty for training or inactive duty for training, as the case may be.  VA will determine whether such individual was so authorized or required to perform such duty, and whether the individual was disabled or died from an injury or covered disease so incurred.  In making such determinations, there shall be taken into consideration the hour on which the individual began to proceed or return; the hour on which the individual was scheduled to arrive for, or on which the individual ceased to perform, such duty; the method of travel performed; the itinerary; the manner in which the travel was performed; and the immediate cause of disability or death.  Whenever any claim is filed alleging that the claimant is entitled to benefits by reason of this paragraph, the burden of proof shall be on the claimant.  38 C.F.R. § 3.6(e) (2010).

Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.

As noted above, the Veteran's service treatment records from his first period of active service from August 1966 to July 1968 are negative of any injury to the cervical spine, right shoulder, and right knee.  Moreover, the Veteran has never asserted that any of his claimed disorders had their onset during his period of active service from August 1966 to July 1968, or within one year following his separation from such service.  Instead, the claimed disorders are the result of injuries sustained in 2000, in a work-related knee injury involving a truck and in a neck injury in a motor vehicle accident.  

In this regard, the competent evidence of record has not shown that the claimed disorders were sustained while on ACDUTRA or INACDUTRA but rather during the Veteran's civilian employment activity.  The above noted November 2000 U.S. Department of Labor, Employment Standards Administration, Office of Workers' Compensation Programs, Duty Status Report, shows that the Veteran injured his knee during his employment as an Air National Guard Technician.   The April 2001 private medical record from Dr. S. reiterated that he injured his right knee during the course of his employment.  The March 2002 Synopsis Of Functional Capacity Evaluation shows that he injured his neck when he sustained a work related injury in an automobile accident.  This was confirmed when the Alabama State Military Department terminated his employment when he was medically disqualified for Army National Guard duty, and notified that he was free to submit a claim for disability retirement with the Office of Personnel Management.

As noted above, VA compensation benefits are not available for civilian employment in the Military Department of Alabama as it is not considered active military, naval, or air service under either 38 U.S.C.A. § 101(2), (24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(a) (2010); or 38 C.F.R. § 3.6(d)(4) (2010).  As such, entitlement to service connection is not available for the injuries which the Veteran has attributed to the incidents which occurred in his capacity as a civilian employee, regardless of whether it was for the Military Department of Alabama.  There is no evidence that any such injuries occurred during a period of ACDUTRA or INACDUTRA.

Here, the law is dispositive of the claims.  Consequently, the claims on the theory that entitlement is warranted for an injury sustained as a result of physical training for civilian employment must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board has considered the assertions of the Veteran and those providing lay statements in support of his claim that he has a bilateral knee disorder as a result of his service.  While they are certainly competent to relate what the Veteran had done in service and after service, and to describe the extent of his current bilateral knee symptomatology, there is no evidence that either possess the requisite medical training or expertise necessary to render them competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board recognizes that the Veteran asserted having a bilateral knee disorder either as a result of his shell fragment wounds to the lower extremities in service, or as a result of injuries sustained in physical training for his civilian employment.  However, there has not been medical or lay evidence in-service occurrence or aggravation coupled with a competent medical nexus between such an in-service injury or disease and the current bilateral knee disability.  Moreover, the Veteran's inconsistent statements as to the etiology of his current bilateral knee disorders, whether related to the inservice shell fragment wound or post-service physical training injuries, are found to provide evidence against the claim as they are also found to diminish his overall credibility.

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (holding that credibility can be impeached generally by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character).

Accordingly, service connection for a cervical spine disorder, a right shoulder disorder, and a right knee disorder is denied.  The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disorder, a right shoulder disorder, and a right knee disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a right knee disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


